Title: From Benjamin Franklin to Jonathan Williams, 28 November 1763
From: Franklin, Benjamin
To: Williams, Jonathan



Loving Kinsman,
Philada. Nov. 28. 1763
I receiv’d yours acquainting me that the Chair is shipt. It is not yet come to hand, but the Armonica is arrived safe, not a Glass hurt. I am much obliged by your Care of my little Affairs. The House, when repair’d, I would have you let to as good a Tenant and for as good a Rent as you can well get: and let me have the Account of Repairs, that it may be adjusted as soon as possible.
My Wife and Daughter join in Love to you and yours, with Your affectionate Uncle
B Franklin


Mr. Foxcroft’s Compliments I am desired by him to add.
It is farther my desire and Direction, that the Rent of the House be applied to assist my Sister Mecom in the Maintanance of her unhappy Son, and I request you to pay it to her for that purpose as it arises.
B Franklin

 Addressed: To / Mr. Jonathan Williams / Mercht / Boston / Free / B Franklin
Endorsed: Dr Franklin Novr 28 1763 F
